Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2021

                                     No. 04-21-00246-CV

                          IN THE INTEREST OF R.R., A CHILD

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00605
                            Honorable Peter Sakai, Judge Presiding

                                        ORDER

        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was originally due on July 26, 2021.
Appellant has now filed a third motion requesting an extension of time to file the appellant’s
brief. The motion is GRANTED. The appellant’s brief is due on or before August 30, 2021.

      Given the time constraints governing the disposition of this appeal, no further
requests for extensions of time will be granted.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court